Name: Commission Implementing Regulation (EU) 2018/720 of 16 May 2018 opening and providing for the management of a Union tariff quota for poultry originating in Iceland
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  international trade;  Europe;  tariff policy;  agricultural activity;  trade
 Date Published: nan

 17.5.2018 EN Official Journal of the European Union L 122/2 COMMISSION IMPLEMENTING REGULATION (EU) 2018/720 of 16 May 2018 opening and providing for the management of a Union tariff quota for poultry originating in Iceland THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 58(1) thereof, Whereas: (1) An agreement was concluded in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products (the Agreement) reached on the basis of Article 19 of the Agreement on the European Economic Area (2). The Agreement was approved on behalf of the Union by Council Decision (EU) 2017/1913 (3). (2) Annex V to that Agreement provides for the opening of an annual duty free tariff quota for imports into the Union of poultry originating in Iceland. (3) Pursuant to Decision (EU) 2017/1913 the Agreement is to enter into force on the first day of the seventh month following the date on which the Parties have notified each other that the required internal procedures have been completed. The last of those notifications took place on 19 October 2017. The Agreement is therefore to enter into force on 1 May 2018. The measures laid down in this Regulation should apply from the date of entry into force of the Agreement. (4) The Agreement specifies that the tariff quota is to apply annually and imports should therefore be managed on a calendar-year basis. However, as the Agreement is applicable from 1 May 2018, the annual quantities for 2018 and the following years should be laid down in accordance with Annex V to the Agreement. (5) The tariff quota should be managed by the Commission on the basis of the chronological order of dates of acceptance of customs declarations for release for free circulation in accordance with the rules for the management of tariff quotas laid down in Commission Implementing Regulation (EU) 2015/2447 (4). (6) The Agreement provides that the provisions set out in Protocol 3 to the Agreement between the European Economic Community and the Republic of Iceland, as amended by Decision No 2/2005 of the EC-Iceland Joint Committee (5), shall apply to the products benefitting from the tariff quota. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 A Union tariff quota is opened for poultry originating in Iceland, as set out in the Annex. Article 2 The tariff quota set out in the Annex shall be managed in accordance with Articles 49 to 54 of Implementing Regulation (EU) 2015/2447. Article 3 In order to be eligible to benefit from the tariff quota set out in this Regulation, the goods listed in the Annex shall comply mutatis mutandis with the rules of origin and other provisions set out in Protocol 3 to the Agreement between the European Economic Community and Iceland, as amended by Decision No 2/2005 of the EC-Iceland Joint Committee. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 269, 10.10.2013, p. 1. (2) OJ L 274, 24.10.2017, p. 58. (3) Council Decision (EU) 2017/1913 of 9 October 2017 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products (OJ L 274, 24.10.2017, p. 57). (4) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 58). (5) Decision No 2/2005 of the EC-Iceland Joint Committee of 22 December 2005 amending Protocol 3 to the Agreement, concerning the definition of the concept of originating products and methods of administrative cooperation (OJ L 131, 18.5.2006, p. 1). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products shall be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by the HS heading set out in the second column of the table. Order No HS Heading Description of products Annual Tariff Quota volume (tonnes net weight) Rate of quota duty (%) 09.0830 0207 Poultry From 1.5.2018 to 31.12.2018: 100 For each calendar year from 1.1.2019: 300 0